 


110 HR 1404 IH: To amend the Internal Revenue Code of 1986 to exclude from gross income a portion of the compensation received for active service and for inactive-duty training as a member of the Armed Forces.
U.S. House of Representatives
2007-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1404 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2007 
Mr. Carney (for himself and Mr. Platts) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from gross income a portion of the compensation received for active service and for inactive-duty training as a member of the Armed Forces. 
 
 
1.Exclusion of certain compensation of members of the Armed Forces 
(a)In generalSection 112 of the Internal Revenue Code of 1986 (relating to certain combat zone compensation of members of the Armed Forces) is amended by adding at the end the following new subsection: 
 
(e)Partial exclusion of non-combat zone compensationGross income does not include 2 percent of so much of the compensation received for active service, and inactive-duty training, as a member of the Armed Forces as would (but for this subsection) be includible in gross income.. 
(b)Conforming amendments 
(1)The heading for section 112 of such Code is amended by striking combat zone. 
(2)The table of sections for part III of subchapter B of chapter 1 of such Code is amended by striking the item relating to section 112 and inserting the following new item: 
 
 
Sec. 112. Certain compensation of members of the Armed Forces.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006.   
 
